Citation Nr: 1110285	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-34 920	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error exists in an August 4, 2009 Board decision that denied entitlement to service connection for the cause of the Veteran's death.

2.  Whether clear and unmistakable error exists in an August 4, 2009 Board decision that denied entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


FINDINGS OF FACT

1.  The Veteran in this case had qualifying active service from May 1945 to September 1945 in the Recognized Guerillas and Regular Philippine Army; he died in March 1966.

2.  The appellant, who is the Veteran's widow, has not alleged any clear and unmistakable error of fact or law in the August 4, 2009 Board decision as to either issue, the legal or factual basis for any such allegation, or why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of the August 4, 2009 Board decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The August 4, 2009 Board decision at issue denied service connection for the cause of the Veteran's death on the basis that the Veteran's fatal hypertension did not originate in service or until years thereafter, and was not etiologically related to service.  The Board also determined that the Veteran's death was not otherwise related to service.  The Board relied on service treatment records that were silent for any reference to hypertension, the absence of post-service evidence of hypertension until 1964, and the absence of any competent evidence linking the Veteran's hypertension to service.

The Board decision denied entitlement to non-service connected death pension benefits on the basis that the Veteran did not have the requisite qualifying service.

In this case, the appellant's sole statement regarding the August 2009 Board decision is a correspondence she wrote later in August 2009.  In the correspondence, she requested revision of the Board's August 2009 decision on the basis of clear and unmistakable error.  She mentioned the dates she believed the Veteran served.  She then wrote "The cause of [the] veteran's death was considered service-connected due to [h]ypertension.  During his service, high blood was already found existed only he ignored at that time because of lack of [m]edical [d]octor.  The cause of his death was related disease incurred into active duty."

The appellant's correspondence does not actually allege any error in the Board's August 2009 decision.  She does not identify any legal or factual basis for any error she believes exists in the August 2009 Board decision, and she does not provide any suggestion as to why the result would have been manifestly different but for any alleged error.  In short, the appellant has not complied with any requirement of 38 C.F.R. § 20.1404(b).  


Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 
38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

